DETAILED ACTION
This action is responsive to the communication filed on 01/29/21.
Claims 1 and 14 have been amended.
Claims 21- 25 have been added.
Claims 1-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 01/29/21, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6-7, 14-16 and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record found to be the most related fails to teach and/or remotely suggest each and every limitation of the claimed invention as a whole specifically including “loading at least one additional user-defined server-level user activity-based content delivery mode available to the user; determining a social network content delivery server mode enablement criterion configured to activate each loaded server-level user activity-based .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448